DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 14 February 2022 is acknowledged.  The traversal is on the ground(s) that 37 CFR 1.475(b) states that a national stage application containing claims to different categories of invention will be considered to have unity of invention only if the claims from different categories and Groups I-III are not directed to different categories and a common inventive concept. This is not found persuasive because lack of unity of invention is not based on 37 CFR 1.475(b) but rather 37 CFR 1.475(a) which states that where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. In this instance, the special technical feature of a bar with an end that has a cross-sectional area less than that of the other end of the bar is not present in each of the Groups of claims.
Furthermore, the expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. In this instance, the special technical feature of a bar with an end that has a cross-sectional area less than that of the other end of the bar does not make a contribution over the prior art in view of the rejection of claim 1 as set forth below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/023094. As to claim 1, WO2017/023094  discloses in Figs. 3 and 5 a vacuum adiabatic body comprising a first plate 10 configured to define at least a portion of a wall for a first space, a second plate 20 configured to define at least a portion of a wall for a second space, a third space 50 provided between the first and second plates and configured to be a vacuum space, a heat resistance sheet 32 configured to reduce heat transfer between the first plate member and the second plate member, and a support. The support includes a support plate 35 supported on an inner surface of one of the first plate member and a bar 31, 131, 331 extending from the support plate and having a first end and a second end, the second end of the bar contacting an inner surface of the second plate, wherein the second end of the bar has a cross-sectional area less than that of the first end of the bar 1138; see Fig. 28.
As to claim 4, WO2017/023094 discloses a radiation resistant sheet 32.
As to claim 5, WO2017/023094 discloses holes 38 in radiation sheet.
As to claim 6, WO2017/023094 discloses two radiations sheets in Figs. 3, 5, 16, etc.
As to claim 9, WO2017/023094 discloses “gap blocks” 36 to maintain gaps; see [107].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017/023094 in view of Park 8,765,247. WO2017/023094 discloses in Figs. 3 and 5 a vacuum adiabatic body comprising a first plate 10 configured to define at least a portion of a wall for a first space, a second plate 20 configured to define at least a portion of a wall for a second space, a third space 50 provided between the first and . 

 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/023094 in view of Jung 2013/0105494. As to claim 10, WO2017/023094 discloses in Figs. 3 and 5 a vacuum adiabatic body comprising a first plate 10 configured to define at least a portion of a wall for a first space, a second plate 20 configured to define at least a portion of a wall for a second space, a third space 50 provided between the first and second plates and configured to be a vacuum space, a heat resistance sheet 32 configured to reduce heat transfer between the first plate member and the second plate member, and a support. The support includes a support plate 35 supported on an inner surface of one of the first plate member and a bar 31, 131, 331 extending from the support plate and having a first end and a second end, the second end of the bar contacting an inner surface of the second plate, wherein the second end of the bar has a cross-sectional area less than that of the first end of the bar 1138; see Fig. 28. However, WO2017/023094 does not disclose the use of a bar with a protrusion to maintain the position of the radiation resistance sheet(s). Jung discloses providing protrusions (i.e. distance keeping members) 250, 352 or 452 on bars in a vacuum insulation body to assist in keeping radiation resistant films spaced apart; see Figs. 2 and 8. It would have been obvious to one of ordinary skill in the art to use distance keeping members (i.e. spacers) on the bars of WO2017/023094 in view of Jung to aid in keeping the radiation resistant sheet(s) from contacting another part of the vacuum body. 
As to claim 11, a wall of the spacer as shown in Figs. 2 and 8 of Jung when placed on a bar in the product of WO2017/023094 will be supported by a plate and the bar in view of the fact that the spacer will sit on the plate and surrounds the bar. 

Allowable Subject Matter
Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner